         Case 1:21-cr-00115-DMT Document 23 Filed 09/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,           )
                                    )
              Plaintiff,            )       ORDER GRANTING MOTION TO UNDERGO
                                    )       CHEMICAL DEPENDENCY EVALUATION
       vs.                          )
                                    )
Juscinta Marie Parshall,            )       Case No. 1:21-cr-115
                                    )
              Defendant.            )


       Defendant is in Marshals Service custody. She is being housed at the Ward County Jail. On

September 1, 2021, she filed a motion seeking to complete a substance abuse evaluation via tele-

health, phone, or in person according to Ward County’s policy.

       The court GRANTS defendant’s motion (Doc. No. 22). Defendant may undergo an

evaluation upon making arrangements with a suitable entity.

       IT IS SO ORDERED.

       Dated this 7th day of September, 2021.

                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
